Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/26/2022 has been entered. Claims 1,3-4,6-14 and 16-23 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 20040245244) in view of Goetz (DE 10127051) with citations made to the attached machine translation.
Regarding claim 1, Hirota teaches  An induction heating-type cooktop ([0002] induction heating apparatus), comprising: a case ([0003] housing 10); a cover plate comprising an upper plate that is coupled to an upper end of the case and that is configured to seat an object to be heated on an upper surface of the upper plate ([0097] plate 28; a working coil disposed in the case ([0003] coil 2) and configured to heat the object ([[0097] object 29 to be heated); a thermal insulation material disposed between the module base and the working coil ([0100] thermal shield plates 30,31), wherein a skin depth of the thin layer is greater than a thickness of the thin layer ([0034] the thickness of the electrical conductor is made larger than the permeable depth of the high-frequency current induced by the current of the heating coil), wherein the working coil is configured to: based on a magnetic object being placed on the upper surface of the upper plate, directly heat the magnetic object by induction, ([0004] heating coil 2 providing electromagnetic induction generated to heat the object, [0005] object having high magnetic permeability, [0041] object with high magnetic permeability heated without electrical conductor) and based on a non-magnetic object being placed on the upper surface of the upper plate, heat the thin layer by induction to thereby heat the non-magnetic object ([0041] object heating having a low magnetic permeability heating through electrical conductor, [0113] electrical conductor dissipates heat to plate through conduction), but is silent on a module base disposed at a lower surface of the upper plate, the module base comprising a thin layer attached to a surface of the module base.
However, Goetz teaches a module base disposed at a lower surface of the upper plate, the module base comprising a thin layer is coated on an upper surface of the module base or a lower surface of the module base ([0020] lower plate 5 on the lower surface of the hob cover 1, with susceptor 4 attached to lower plate 5, Fig.1). 
Hirota and Goetz are considered to be analogous to the claimed invention because they are in the same field of induction cook tops. It would have been obvious to have modified Hirota to  incorporate the teachings of Goetz to have a module base with a thin layer coated on to the surface in order to provide a susceptor to act as a receiver for the inductively generated heating energy (Goetz [0008]).
Regarding claim 3, Hirota and Goetz teach the induction heating-type cooktop of claim 1, and Hirota teaches wherein the thin layer is made of a conductive material ([102] electrical conductor made of aluminum) but is silent on has a magnetic property.
However, Goetz teaches the thin layer has a magnetic property ([0008] susceptor is magnetizable).
It would have been obvious to have modified Hirota to  incorporate the teachings of Goetz to have a module base with a thin layer be magnetic in order to provide a susceptor to act as a receiver for the inductively generated heating energy (Goetz [0008]).
Regarding claim 4, Hirota and Goetz teach the induction heating-type cooktop of claim 1,  and Hirota teaches wherein the thin layer is made of a conductive material and has a non-magnetic property ([0035] electrical conductor having low magnetic permeability)
Regarding claim 6, Hirota and Goetz teach the induction heating-type cooktop of claim 1,  and Hirota teaches wherein a thickness of the thin layer is between 0.1 μm and 1,000 μm ([0102] electrical conductor 27 about 1mm in thickness). 
Regarding claim 7, Hirota and Goetz teach the induction heating-type cooktop of claim 1, but Hirota is silent on wherein the module base is made of a material different from a material of the thin layer.
However, Goetz teaches wherein the module base is made of a material different from a material of the thin layer ([0011] lower plate being a glass ceramic body, [0017] susceptor being stainless steel).
It would have been obvious to have modified Hirota to  incorporate the teachings of Goetz to have the material of the module base be different than that of the thin layer in order to have the top plate attached to the lower plate while allowing for a recess for the thin layer to be placed so that the top plate could be heated (Goetz [0012]).
Regarding claim 8, Hirota and Goetz teach the induction heating-type cooktop of claim 7,  but is silent on wherein the module base is configured to, based a resistance value of the module base, not be heated by the working coil.
However, Goetz teaches the module base is configured to, based a resistance value of the module base, not be heated by the working coil ([0008] heating provided only for the dish place on the ceramic top).
It would have been obvious to have modified Hirota to  incorporate the teachings of Goetz to have the module base not be heated by the working coil so that the base only provides a recess for receiving a thin layer in contact with the top plate (Goetz [0012]).
Regarding claim 8, Hirota and Goetz teach the induction heating-type cooktop of claim 7,  but is silent on wherein the module base has a diameter less than a width of the upper plate.
However, Goetz teaches the module base has a diameter less than a width of the upper plate (Fig. 1 lower plate 5 shown to have a diameter less than the width of the upper plate 1).
It would have been obvious to have modified Hirota to  incorporate the teachings of Goetz to have the module base has a diameter less than a width of the upper plate so that the base only provides a recess for receiving a thin layer in contact with the top plate (Goetz [0012]). 
Regarding claim 10, Hirota and Goetz teach the induction heating-type cooktop of claim 1 and Hirota teaches wherein the working coil is configured to, based on a magnetic object being placed on the upper surface of the upper plate, be driven to heat the magnetic object ([0004] heating coil 2 providing electromagnetic induction generated to heat the object, [0005] object having high magnetic permeability), and wherein the thin layer and the magnetic object are configured to, based on the magnetic object being placed on the upper surface of the upper plate, define an equivalent circuit comprising: a first current path comprising a resistance component of the magnetic object and an inductance component of the magnetic object ([0109-0111] resistance in series for object 29); and a second current path comprising a resistance component of the thin layer and an inductance component of the thin layer ([0109] resistance in series for electrical conductor); the second current path being electrically connected in parallel to the first current path ([0109-0111] electrical conductor and object 29 being heated by coils).
Regarding claim 11, Hirota and Goetz teach the induction heating-type cooktop of claim 10, and Hirota teaches wherein an electrical impedance defined by the resistance component and the inductance component of the magnetic object in the equivalent circuit is less than an electrical impedance defined by the resistance component and the inductance component of the thin layer in the equivalent circuit ([0111] object is made of iron, increasing series resistance equivalent of the heating coil 21 by providing electrical conductor hardly occurred).
Regarding claim 12, Hirota and Goetz teach the induction heating-type cooktop of claim 1, and Hirota teaches wherein the working coil is configured to, based on a magnetic object being placed on the upper surface of the upper plate, be driven to generate an eddy current in at least one of the magnetic object or the thin layer to thereby heat the magnetic object ([0004] heating coil 2 providing electromagnetic induction generated to heat the object, [0005] object having high magnetic permeability), and wherein a magnitude of the eddy current in the magnetic object is greater than a magnitude of the eddy current in the thin layer ([0146] no circulating current in conductor).
Regarding claim 13, Hirota and Goetz teach the induction heating-type cooktop of claim 1, and Hirota teaches wherein the working coil is configured to, based on a non-magnetic object being placed on the upper surface of the upper plate, be driven to heat the non-magnetic object through the thin layer ([0052] object to be heated having low electric permeability, heat of the conductor transferred to the plate), and wherein the thin layer and the non-magnetic object are configured to, based on the non-magnetic object being placed on the upper surface of the upper plate, define an equivalent circuit comprising a resistance component of the thin layer and an inductance component of the thin layer ([0109] resistance in series for electrical conductor).
Regarding claim 14, Hirota and Goetz teach the induction heating-type cooktop of claim 1, and Hirota teaches wherein the working coil is configured to, based on a non-magnetic object being placed on the upper surface of the upper plate, be driven to heat the non-magnetic object through an eddy current carried by the thin layer ([0113] electrical conductor dissipates heat to plate through conduction), and wherein the eddy current is not applied to the non-magnetic object ([0113] heat directed to the plate).
Regarding claim 16, Hirota and Goetz teach the induction heating-type cooktop of claim 15 but Hirota is silent on wherein the module base is configured to receive a part of heat generated in the thin layer.
However, Goetz teaches wherein the module base is configured to receive a part of heat generated in the thin layer ([0020] recess of lower plate, will receive heat from thin layer).
It would have been obvious to have modified Hirota to incorporate the teachings of Goetz to have the module base to receive a part of heat generated in the thin layer so that the base only provides a recess for receiving a thin layer in contact with the top plate (Goetz [0012]). 
Regarding claim 21, Hirota and Goetz teach the induction heating-type cooktop of claim 1, and Hirota teaches wherein the working coil is configured to: based on the magnetic object being placed on the upper surface of the upper plate, heat the magnetic object by an eddy current induced in the magnetic object by a magnetic field of the working coil passing through a surface of the thin layer ([0004] heating coil 2 providing electromagnetic induction generated to heat the object, [0005] object having high magnetic permeability, [0041] object with high magnetic permeability heated without electrical conductor, [0007] eddy currents induced by heating coil  2), and based on the non-magnetic object being placed on the upper surface of the upper plate, heat the thin layer by an eddy current induced in the thin layer by the magnetic field to thereby heat the non-magnetic object by the heated thin layer  ([0041] object heating having a low magnetic permeability heating through electrical conductor, [0113] electrical conductor dissipates heat to plate through conduction, [0143] eddy currents induced in the conductor).
Regarding claim 22, Hirota and Goetz teach the induction heating-type cooktop of claim 1, and Hirota teaches wherein the thickness of the thin layer and a material of the thin layer are determined ([0034] the thickness of the electrical conductor is made larger than the permeable depth of the high-frequency current) to enable the working coil to: based on the magnetic object being placed on the upper surface of the upper plate, directly heat the magnetic object by an eddy current induced in the magnetic object by a magnetic field of the working coil passing through a surface of the thin layer ([0004] heating coil 2 providing electromagnetic induction generated to heat the object, [0005] object having high magnetic permeability, [0041] object with high magnetic permeability heated without electrical conductor, [0007] eddy currents induced by heating coil  2); and based on the non-magnetic object being placed on the upper surface of the upper plate, heat the thin layer by an eddy current induced in the thin layer by the magnetic field to thereby heat the non-magnetic object by the heated thin layer  ([0041] object heating having a low magnetic permeability heating through electrical conductor, [0113] electrical conductor dissipates heat to plate through conduction, [0143] eddy currents induced in the conductor).
Regarding claim 23, Hirota and Goetz teach the induction heating-type cooktop of claim 12, and Hirota teaches wherein, based on the magnetic object being placed on the upper surface of the upper plate, the magnitude of the eddy current induced in the thin layer is greater than zero and less than the magnitude of the eddy current induced in the magnetic object ([0147-0148] part of the current from the induction coil distributed to conductor plates 80a, adjusting the distribution of the magnetic field intersecting the object 29 is change by restricting the conductor).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 20040245244) and Goetz (DE 10127051) as applied to claim 1 above, and further in view of Hoare (US 10582573).
Regarding claim 17, Hirota and Goetz teach the induction heating-type cooktop of claim 1, and Hirota teaches a shield plate that is disposed on a lower surface of the working coil and that is configured to block a magnetic field generated vertically below the working coil based on the working coil being driven ([0088] coil base 22 to electrically insulate heating coil 21 from ferrite cores); a supporter that is disposed between a lower surface of the shield plate and a lower surface of the case and that supports the shield plate upward  ([0180] supporters 17 shown to support shield plates 30 and 31 upwards Fig. 14); but is silent on a cooling fan disposed in the case and configured to cool the working coil,
However, Hoare teaches a cooling fan disposed in the case and configured to cool the working coil (Col. 2 lines 64-66 fist cooling fan for induction coil cooling system).
Hirota, Goetz and Hoare are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Hirota and Goetz to incorporate the teachings of Hoare to have a cooling fan in the case to cool the working coil in order to provide a cooking hob with improved cooking temperature accuracy and functionality (Hoare Col. 1 lines 42-45).
Regarding claim 18, Hirota, Goetz and Hoare teach the induction heating-type cooktop of claim 17, and Hirota teaches wherein the supporter comprises an elastic object that supports the shield plate upward ([0180] supporters 17 shown to support shield plates 30 and 31 upwards Fig. 14).
Regarding claim 19, Hirota, Goetz and Hoare teach the induction heating-type cooktop of claim 17, and Hirota teaches wherein the thermal insulation material is configured to block heat transfer from the object or the thin layer to the working coil ([0101] heat insulator 59 between the electrical conductor 27 and heating coil 21 Fig. 1) but is silent on draw external air from an outside of the case and blow the drawn external air to the working coil; or draw internal air from an inside the case and discharge the drawn internal air to the outside of the case.
However, Hoare teaches the cooling fan is configured to draw external air from an outside of the case and blow the drawn external air to the working coil; or draw internal air from an inside the case and discharge the drawn internal air to the outside of the case (Col. 3 lines 18-26 first cooling fan brings air through the first inlet 308 then exhausted through outlet 309, Fig. 3).
It would have been obvious to have modified Hirota and Goetz to incorporate the teachings of Hoare to have a cooling fan blow external air on the working coil and draw internal air and discharge it from the case in order to provide a cooking hob with improved cooking temperature accuracy and functionality (Hoare Col. 1 lines 42-45).
Regarding claim 20, Hirota, Goetz and Hoare teach the induction heating-type cooktop of claim 17, and Hirota teaches wherein the working coil is disposed between the thermal insulation material and the shield plate ([0101] heat insulator 59 between the electrical conductor 27 and heating coil 21 Fig. 1).
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that Hirota does not teach the amended limitation of claim 1 of “based on a magnetic object being placed on the upper surface of the upper plate, directly heat the magnetic object by induction through the skin depth of the thin layer,” Hirota does teach the limitation specifically in paragraphs [0041] and [0147-0149]. Hirota teaches heating an object that is magnetic through a heating coil using radial electrical conductors which are taken to be the thin layer of the instant application. Hirota teaches heating through the electrical conductors which is caused by the heating coil, which provides the same function as the claimed invention.
Regarding the applicant’s arguments that Hirota does not teach the amended limitation of claim 1 of “based on a non-magnetic object being placed on the upper surface of the upper plate, heat the thin layer by induction to thereby heat the non-magnetic object by the heated thin layer,” Hirota does teach the limitation specifically in paragraphs [0026] and [0041], that an object with low magnetic permeability is heated with the electrical conductor, where the electrical conductor as an induction current induced within it.
Regarding the applicant’s argument that Goetz does not teach the amended limitation of claim 1, that the thin layer is “coated on an upper surface of the module base or a lower surface of the module base,” Goetz does teach this limitation as in paragraph [0020], as the susceptor, taken to be the thin layer, is directly coated by the lower plate. The applicant suggests that the susceptor is embedded rather than coated, however, the lowest surface of the susceptor would still be coated by the lower plate in this configuration. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hirota and Goetz would be obvious to combine as the Goetz does not specifically teach away from the operation of the induction hob in Hirota as the applicant argues.
Regarding the applicant’s arguments that Alonso does not teach the amended limitation of claim 1, that Alonso does not teach the skin depth of the thin layer as claimed, Hirota is used to overcome the arguments in paragraph [0034] as the thickness of the electrical conductor is made larger than the permeable depth of the high-frequency current induced by the current of the heating coil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/1/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761